DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second cable” in claim 12 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
In lines 4-5, “The capstan can configured” should read --The capstan can be configured--.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In para. [0134], line 2, reference numeral “502” is not shown in the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schena et al. (U.S. 2008/0009838 A1), hereinafter Schena.
Regarding claim 1, Schena discloses a medical device (104, fig. 2) comprising: a redirect surface (1802, 1804, fig. 18a; 2002, 204, fig. 21); a capstan (1310, fig. 14; 2010, fig. 20) supported for rotation about a rotational axis and translation along the rotational axis (para. 0059: “As the threaded hub 1314 and the drum 1310 are rotated, they move laterally along their length relative to the threaded support 1800,” para. 0067: “As may be seen in FIGS. 18A and 18B the threaded hub 1314 and drum 1310 move laterally along the length of the splined shaft 1330 as the capstan assembly 1300 is rotated”); and a cable (2100, fig. 21) wrapped around the capstan (fig. 20, 21) and extending from the capstan to the redirect surface (fig. 18a, 20, 21), wherein the capstan is configured to translate relative to the redirect surface along the rotational axis as the capstan rotates about the rotational axis (figs. 18a, 20, para. 0067, 0068, 0069, 0077). 
Regarding claim 2, Schena further discloses a supporting rod (1330, fig. 14) extending along the rotational axis and partially though the capstan (fig. 14, 15), wherein the supporting rod comprises a thread (1314, fig. 14) coupled to a first side (1304, fig. 14) of the capstan, wherein the supporting rod actuates axial motion of the capstan as the capstan rotates (para. 0061: “The splined passage 1500 may provide one or more projections or grooves that mate with the respective grooves or projections of the splined shaft 1330 to provide positive transmission of torsional forces to the drum 1310 and the threaded hub 1314”). 
Regarding claim 3, Schena further discloses a threaded portion (1314, fig. 14) extending along the rotational axis and partially through the capstan (para. 0058: “A threaded hub 1314 is coupled to the first end 1304 of the drum 1310”), wherein rotation of the capstan with respect to the threaded portion causes axial translation of the capstan along the threaded portion (fig. 18a, 18b, para. 0059: “As the threaded hub 1314 and the drum 1310 are rotated, they move laterally along their length relative to the threaded support 1800”).
Regarding claim 4, Schena further discloses a helical groove (1308, fig. 14) of an outer surface (1302, fig. 14) of the capstan, the helical groove configured to receive the cable as the cable is wrapped around the capstan (fig. 15, para. 0057: “A spiral or helical groove 1308 is provided in the cylindrical surface 1302 of the drum into which a cable loop may be wound”), wherein a pitch of the threaded portion matches a pitch of a helical groove fig. 14, para. 0058: “The threaded hub 1314 may include a synchronization thread with substantially the same pitch as the spiral or helical groove 1308”). 
Regarding claim 5, Schena further discloses a spline (1500, fig. 15) extending along the rotational axis of the capstan (fig. 15, para. 0060: “A splined passage 1500 extends through the drum 1310 and threaded hub 1314 from an end 1306 of the drum to an opposing end 1316 of the hub”), wherein the spline is coupled to at least a second side (1306, fig. 15) of the capstan, wherein the spline actuates rotational motion of the capstan (para. 0061: “The splined passage 1500 may provide one or more projections or grooves that mate with the respective grooves or projections of the splined shaft 1330 to provide positive transmission of torsional forces to the drum 1310 and the threaded hub 1314”). 
Regarding claim 6, Schena further discloses a support rod (1330, fig. 14) extending along the rotational axis of the capstan (fig. 14, 15), the supporting rod extending at least from a first side (1304, fig. 14) of the capstan to a second side (1306, fig. 14) of the capstan, wherein the capstan is configured to slide axially relative to the supporting rod (para. 0060: “The splined shaft 1330 transmits a torsional force to the drum 1310 and the threaded hub 1314 which remain free to move laterally along the splined shaft”). 
Regarding claim 7, Schena further discloses wherein the capstan (1310, fig. 14) is configured to move longitudinally along the rotational axis of the capstan to control a fleet angle (2104, fig. 21) between the capstan and the redirect surface (para. 0053, para. 0068, para. 0071: “Thus the capstan will slide to reduce some but not all of the angle between the cable and the plane of the take off pulley. This may maintain the angle within an acceptable range. An angle of approximately five degrees may be acceptable for a typical configuration”).
Regarding claim 13, Schena further discloses wherein the redirect surface is a pulley (1802, 1804, fig. 18a; 2002, 2004, fig. 20). 

Regarding claim 14, Schena discloses a robotic medical system (102, fig. 1) comprising: a pulley (1802, 1804, fig. 18a; 2002, 2004, fig. 20); a capstan (1310, fig. 14; 2010, fig. 20); a cable (2100, fig. 21) wrapped around the capstan (fig. 20, 21), the cable extending from the capstan to the pulley (fig. 18a, 18b, 20, 21) at a fleet angle (2104, fig. 21); and an instrument driver (210, fig. 18a; 2060, fig. 20; para. 0076: “In the configuration shown, the shaft 2020 of the motor assembly 2060 is coupled to the capstan 2000 by a bellows 2030. The bellows can transmit a torsional force to the drum and the hub of the capstan 2000 which is free to move along an axis defined by the motor shaft 2020 within the limits of the bellows' extension”) configured to control the fleet angle of the cable by urging translation of the capstan as the capstan rotates (para. 0051: “Each servo motor 210 may drive one of the capstans 800,” para. 0059: “As the threaded hub 1314 and the drum 1310 are rotated, they move laterally along their length relative to the threaded support 1800. As discussed further below, this may maintain a substantially constant angle between the cable and the plane of the take off pulley,” para. 0076: “In the configuration shown, the shaft 2020 of the motor assembly 2060 is coupled to the capstan 2000 by a bellows 2030. The bellows can transmit a torsional force to the drum and the hub of the capstan 2000 which is free to move along an axis defined by the motor shaft 2020 within the limits of the bellows' extension”). 
Regarding claim 15, Schena further discloses wherein the instrument driver controls the fleet angle by moving the capstan longitudinally along a rotational axis of the capstan in concert with rotation of the capstan about the rotational axis of the capstan (para. 0053: “As shown in FIG. 21, the lateral shift in the take off point 2106 of the cable loop 2100 from the capstan 908 as the cable loop is wound and unwound from the capstan creates only an acceptably small angle 2104 between the portion of the cable loop extending to the take off pulley 914 and the plane 2102 of the take off pulley, even when the cable is at the extremes of its travel on the capstan,” para. 0077: “The capstan 2010 moves laterally along the length of threaded post 2014 as the capstan assembly 2000 is rotated. As in the previous configuration, the take off point 2008 for the cable remains at substantially the same lateral position relative to the threaded support structure 2050 and, more particularly, relative to the take off pulleys 2002, 2004. Only the capstan assembly 2000 moves laterally relative to the threaded support structure 2050”). 
Regarding claim 16, Schena further discloses wherein the capstan is mounted on a screw (2014, fig. 20) configured to move the capstan axially relative to the screw as the capstan rotates, wherein axial movement of the capstan is configured to control the fleet angle of the cable wrapping on or off the capstan (para. 0053: “As shown in FIG. 21, the lateral shift in the take off point 2106 of the cable loop 2100 from the capstan 908 as the cable loop is wound and unwound from the capstan creates only an acceptably small angle 2104 between the portion of the cable loop extending to the take off pulley 914 and the plane 2102 of the take off pulley, even when the cable is at the extremes of its travel on the capstan,” para. 0077: “The capstan 2010 moves laterally along the length of threaded post 2014 as the capstan assembly 2000 is rotated. As in the previous configuration, the take off point 2008 for the cable remains at substantially the same lateral position relative to the threaded support structure 2050 and, more particularly, relative to the take off pulleys 2002, 2004. Only the capstan assembly 2000 moves laterally relative to the threaded support structure 2050”).
Regarding claim 17, Schena further discloses wherein a change in the fleet angle is maintained with in an angle range between 0 degrees to 10 degrees (para. 0053: “A small angle 2104 between the cable 2100 and the plane 2102 of the take off pulley 914 is acceptable. An angle of approximately five degrees may be acceptable for a typical configuration”). 

Regarding claim 18, Schena discloses a method of operating a medical device (104, fig. 2) comprising: rotating a capstan (1310, fig. 14; 2010, fig. 20) in a first rotational direction about a rotational axis to impart movement to a pull wire (2100, fig. 21) extending around a pulley (1802, 1804, fig. 18a; 2002, 2004, fig. 20; 914, fig. 21) in a first direction (para. 0053: “As shown in FIG. 21, the lateral shift in the take off point 2106 of the cable loop 2100 from the capstan 908 as the cable loop is wound and unwound from the capstan creates only an acceptably small angle 2104 between the portion of the cable loop extending to the take off pulley 914 and the plane 2102 of the take off pulley, even when the cable is at the extremes of its travel on the capstan,” note: the first direction is when the cable is wound on the capstan); moving a distal end (204, fig. 2) of the medical device via movement of the pull wire (para. 0042: “Thus, one or more servo motors 210 may be coupled to the surgical instrument 104 to control a motion of the end effector 204 or a rotation of the tool shaft 202,” note: the servo motors are coupled to the capstan assembly (see paras. 0065, 0066)); and translating the capstan along the rotational axis in concert with rotating the capstan in the first rotational direction to control a fleet angle of the pull wire between the capstan and the pulley (para. 0053: “As shown in FIG. 21, the lateral shift in the take off point 2106 of the cable loop 2100 from the capstan 908 as the cable loop is wound and unwound from the capstan creates only an acceptably small angle 2104 between the portion of the cable loop extending to the take off pulley 914 and the plane 2102 of the take off pulley, even when the cable is at the extremes of its travel on the capstan,” para. 0077: “The capstan 2010 moves laterally along the length of threaded post 2014 as the capstan assembly 2000 is rotated. As in the previous configuration, the take off point 2008 for the cable remains at substantially the same lateral position relative to the threaded support structure 2050 and, more particularly, relative to the take off pulleys 2002, 2004. Only the capstan assembly 2000 moves laterally relative to the threaded support structure 2050”). 
Regarding claim 19, Schena further discloses wherein a change in the fleet angle is maintained within an angle range between 0 degrees to 10 degrees (para. 0053: “A small angle 2104 between the cable 2100 and the plane 2102 of the take off pulley 914 is acceptable. An angle of approximately five degrees may be acceptable for a typical configuration,” para. 0077: “The capstan 2010 moves laterally along the length of threaded post 2014 as the capstan assembly 2000 is rotated. As in the previous configuration, the take off point 2008 for the cable remains at substantially the same lateral position relative to the threaded support structure 2050 and, more particularly, relative to the take off pulleys 2002, 2004”).
Regarding claim 20, Schena further discloses wrapping the pull wire on the capstan as the capstan rotates in a first rotational direction; and unwrapping the pull wire off the capstan as the capstan rotates in a second rotational direction (para. 0053: “As shown in FIG. 21, the lateral shift in the take off point 2106 of the cable loop 2100 from the capstan 908 as the cable loop is wound and unwound from the capstan creates only an acceptably small angle 2104 between the portion of the cable loop extending to the take off pulley 914 and the plane 2102 of the take off pulley, even when the cable is at the extremes of its travel on the capstan”). Note: the second direction is when the cable is unwound from the capstan.
Allowable Subject Matter
Claims 8-12, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA VAHEY whose telephone number is (571)272-5837. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 5712724696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINA VAHEY/Examiner, Art Unit 3771    
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771